         Case 1:17-cv-09554-AKH Document 393 Filed 02/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUISETTE GEISS, SARAH ANN THOMAS                        No. 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, et al., individually and on behalf             Hon. Alvin K. Hellerstein
of all others similarly situated,

       Plaintiffs,

       v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

       Defendants.



                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that Plaintiffs, Louisette Geiss, Sarah Ann Thomas (a/k/a

Sarah Ann Masse), and Melissa Thompson, by and through their undersigned attorneys, will move

this Court, on a date to be determined by the Court, to stay the case pending filing of the bankruptcy

plan effective date notice and the reasons set out in the accompanying Motion.


Dated: February 6, 2021                        Respectfully submitted,


                                               By: /s/ Lynn A. Ellenberger
                                               Lynn A. Ellenberger
                                               FEGAN SCOTT LLC
                                               500 Grant Street, Suite 2900
                                               Pittsburgh, Pennsylvania 15219
                                               Tel: (412) 346-4104
                                               lynn@feganscott.com

                                               Elizabeth A. Fegan
                                               FEGAN SCOTT LLC
                                               150 S. Wacker Dr., 24th Floor
                                               Chicago, Illinois 60606
                                               Tel: (312) 741-1019


                                                -1-
Case 1:17-cv-09554-AKH Document 393 Filed 02/06/21 Page 2 of 3




                            beth@feganscott.com

                            Steve W. Berman
                            Shelby Smith
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            1301 Second Avenue, Suite 2000
                            Seattle, Washington 98101
                            Tel: (206) 623-7292
                            steve@hbsslaw.com
                            shelby@hbsslaw.com

                            Whitney K. Siehl
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            455 N. Cityfront Plaza Drive
                            Suite 2410
                            Chicago, Illinois 60611
                            Tel: (708) 628-4949
                            whitneys@hbsslaw.com

                            Attorneys for Plaintiffs




                             -2-
        Case 1:17-cv-09554-AKH Document 393 Filed 02/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Lynn A. Ellenberger, an attorney, affirm that the foregoing was filed on this day on

ECF, which automatically served all counsel of record.


Dated: February 6, 2021                             Respectfully submitted,

                                                    By: /s/ Lynn A. Ellenberger
                                                    Lynn A. Ellenberger
